Kao, Chief Judge:
When this case was called for trial, there was no appearance by or on behalf of plaintiff, although due notice of the time and place of trial had been provided. Accordingly, the defendant moved to dismiss the action for want of prosecution.
It appearing from the official papers herein that the entry was liquidated on January 17,1964, but that the protest was not filed until April 21,1964, or more than 60 days after liquidation, the protest is untimely. The motion of defendant to dismiss for lack of prosecution is, therefore, denied, but the protest is dismissed as untimely.
Judgment will be entered accordingly.